Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item1 Name and Address of Company State the full name of your company and the address of its principal office in Canada. Olympus Pacific Minerals Inc. (the “Company”) Suite 500, 10 King Street East Toronto, ON M5C 1C3 Item2 Date of Material Change State the date of the material change. August 10,2007 Item3 News Release State the date and method(s) of dissemination of the news release issued under section7.1 of National Instrument51-102. August 10, 2007 The Press Release was disseminated to The Toronto Stock Exchange and through various other approved public media and filed on EDGAR and SEDAR with the securities commissions of British Columbia, Alberta, Quebec and Ontario. Item4 Summary of Material Change(s) Provide a brief but accurate summary of the nature and substance of the material change. The Company has closed its previously announced offering (the “Offering”) of units (the “Units”) of the Company for aggregate gross proceeds of $25 million.Pursuant to the Offering , the Company issued and sold a total of 38,461,538 Units at a price of $0.65 per Unit.Each Unit is comprised of one common share of the Company (a “Share”) and one-half of one common share purchase warrant (a“Warrant”).Each whole Warrant will be exercisable for the purchase of one common share of the Company (a “Warrant Share”) at a price of $0.80 per Warrant Share until August10, 2009. Item5 Full Description of Material Change 1.0 Full Description of Material Change The Company has closed its previously announced (June 27, 2007 and August 2, 2007) Offering of Units of the Company for aggregate gross proceeds of $25 million.Pursuant to the Offering, the Company issued and sold a total of 38,461,538 Units at a price of $0.65 per Unit.Each Unit is comprised of one Share and one-half Warrant.Each whole Warrant will be exercisable for the purchase of one Warrant Share at a price of $0.80 per Warrant Share until August10, 2009. The Offering was conducted on a best efforts basis by a syndicate led by Loewen, Ondaatje, McCutcheon Limited and included M. Partners Inc. (collectively, the “Agents”). The Company granted the Agents an over-allotment option (the “Over-Allotment Option”) exercisable in whole or in part at the sole discretion of the Agents, for a period of 30 days from closing of the Offering, to purchase up to an additional 5,769,230 Shares (the “Additional Shares”) at a price of $0.62 per Additional Share and up to an additional 2,884,615 Warrants (the “Additional Warrants”) at a price of $0.06 per Additional Warrant, for further gross proceeds of up to $3,750,000, if exercised in full. In consideration for their services, the Company paid a fee of $1,500,000 to the Agents (equal to 6% of the gross proceeds realized from the sale of Units).The Agents were also granted non-transferable options (the “Compensation Options”) to acquire 2,307,692Units (each an “Agent’s Unit”) (equal to 6% of the Units issued pursuant to the Offering).Each Compensation Option will be exercisable to acquire one Agent’s Unit at $0.65 until August10, 2009.Each Agent’s Unit consists of one common share of the Company and one-half of one common share purchase warrant (the “Agents’ Warrants”).Each whole Agent’s Warrant will be exercisable to acquire one common share of the Company (an “Agent’s Warrant Share”) at a price of $0.80 per Agent’s Warrant Share until August10, 2009.In addition, subject to the exercise of the Over-Allotment Option, the Agents will also be granted additional non-transferable options to acquire that number of Agents’ Shares and Agents’ Warrants as is equal to 6% of the number of Additional Shares and Additional Warrants issued upon exercise of the Over-Allotment Option. The net proceeds from the Offering will be used for further exploration and feasibility studies at the Company’s Bong Mieu Gold and Phuoc Son Gold properties in Vietnam and the Capcapo property in the Philippines and for working capital and general corporate purposes. 2.0 Disclosure for Restructuring Transactions n/a Item6 Reliance on subsection7.1(2) or (3) of National Instrument51-102 If this Report is being filed on a confidential basis in reliance on subsection7.1(2) or (3) of National Instrument51-102, state the reasons for that reliance. n/a Item7 Omitted Information State whether any information has been omitted on the basis that it is confidential information. n/a Item8 Executive Officer Give the name and business telephone number of an executive officer of your company who is knowledgeable about the material change and the Report, or the name of an officer through whom such executive officer may be contacted. David A. Seton, Executive Chairman Tel: 416-572-2525 Item9 Date of Report August 15, 2007
